Case 1:18-cv-00981-CMA-MEH Document 255 Filed 07/23/19 USDC Colorado Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN,
   KAY POE, and
   JANE DOES 6–50,

          Plaintiffs,

   v.

   UNITED STATES OLYMPIC COMMITTEE,
   USA TAEKWONDO, INC.,
   STEVEN LOPEZ,
   JEAN LOPEZ, and
   JOHN DOES 1–5,

          Defendants.


                                          MINUTE ORDER

   Entered by Michael E. Hegarty, United States Magistrate Judge, on July 23, 2019.

          Due to a conflict in the Court’s calendar, the Status Conference currently set for August 1,
   2019 will commence at 11:00 a.m. that same day in Courtroom A-501, on the fifth floor of the
   Alfred A. Arraj United States Courthouse located at 901 19th Street, Denver, Colorado.

          Counsel for the parties, who reside outside of the Denver metro area, may appear at the
   conference by telephone by first teleconferencing together, then calling my Chambers at (303) 844-
   4507.

         Otherwise, please remember that anyone seeking entry into the Alfred A. Arraj United States
   Courthouse will be required to show a valid photo identification. See D.C. Colo. LCivR 83.2(b).
